
	
		II
		110th CONGRESS
		1st Session
		S. 116
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Obama (for himself
			 and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize resources to provide students with
		  opportunities for summer learning through summer learning
		  grants.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Summer Term Education Programs for
			 Upward Performance Act of 2007 or the STEP UP Act
			 of 2007.
		2.FindingsCongress finds the following:
			(1)All students
			 experience learning losses when they do not engage in educational activities
			 during the summer.
			(2)Students on
			 average lose more than 1 month's worth of academic skills, and 2 months or more
			 in mathematics facts and skills, during the summer.
			(3)The impact of
			 summer learning loss is greatest for children living in poverty, for children
			 with learning disabilities, and for children who do not speak English at
			 home.
			(4)While
			 middle-class children’s test scores plateau or even rise during the summer
			 months, scores plummet for children living in poverty. Disparities grow, so
			 that reading scores of disadvantaged students can fall more than 2 months
			 behind the scores of their middle-class peers each summer during the elementary
			 school years.
			(5)Summer learning
			 losses by children living in poverty accumulate over the elementary school
			 years, so that their achievement scores fall further and further behind the
			 scores of their more advantaged peers as the children progress through
			 school.
			(6)Analysis by
			 Professor Karl Alexander and his colleagues demonstrates that summer learning
			 differences during the elementary school years substantially account for
			 achievement-related differences later in students’ lives, including rates of
			 secondary school completion.
			(7)This summer slide
			 is costly for American education. Analysis by Professor Harris Cooper and his
			 colleagues demonstrates that over 2 months of instruction is lost each school
			 year due to re-teaching material from the previous year.
			(8)Analysis of
			 summer learning programs using independent randomized controlled trials has
			 demonstrated their impact and effectiveness. Students participating in the BELL
			 summer programs in Boston, New York, and Washington, DC, improved their reading
			 skills by approximately 1 month, took part in more academic activities, read
			 more books, and were encouraged to read more by their parents. A randomized,
			 3-year longitudinal study of the Teach Baltimore Summer Academy, designed by
			 the Center for Summer Learning, demonstrates that students attending a
			 multi-year summer intervention return to school having gained close to ½ year
			 in reading comprehension and vocabulary.
			(9)Summer learning
			 programs are proven to remedy, reinforce, and accelerate learning, and can
			 serve to close the achievement gap in education.
			3.PurposeThe purpose of this Act is to create
			 opportunities for summer learning by providing summer learning grants to
			 eligible students, in order to—
			(1)provide the
			 students with access to summer learning;
			(2)facilitate the
			 enrollment of students in elementary schools or youth development organizations
			 during the summer;
			(3)promote
			 collaboration between teachers and youth development professionals in order to
			 bridge gaps between schools and youth programs; and
			(4)encourage
			 teachers to try new techniques, acquire new skills, and mentor new
			 colleagues.
			4.DefinitionsIn this Act:
			(1)Educational
			 service agencyThe term educational service agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(2)Eligible
			 entityThe term eligible entity means an entity
			 that—
				(A)desires to
			 participate in a summer learning grant program under this Act by providing
			 summer learning opportunities described in section 6(d)(1)(B) to eligible
			 students; and
				(B)is—
					(i)a
			 local educational agency;
					(ii)a for-profit
			 educational provider, nonprofit organization, or summer enrichment camp, that
			 has been approved by the State educational agency to provide the summer
			 learning opportunity described in section 6(d)(1)(B), including an entity that
			 is in good standing that has been previously approved by a State educational
			 agency to provide supplemental educational services; or
					(iii)a
			 consortium consisting of a local educational agency and 1 or more of the
			 following entities:
						(I)Another local
			 educational agency.
						(II)A
			 community–based youth development organization with a demonstrated record of
			 effectiveness in helping students learn.
						(III)An institution
			 of higher education.
						(IV)An educational
			 service agency.
						(V)A for-profit
			 educational provider described in clause (ii).
						(VI)A nonprofit
			 organization described in clause (ii).
						(VII)A summer
			 enrichment camp described in clause (ii).
						(3)Eligible
			 studentThe term eligible student means a student
			 who—
				(A)is eligible for a
			 free lunch under the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1751 et seq.);
				(B)is served by a
			 local educational agency identified by the State educational agency in the
			 application described in section 5(b); or
				(C)(i)in the case of a summer
			 learning grant program authorized under this Act for fiscal year 2008, 2009, or
			 2010, is eligible to enroll in any of the grades kindergarten through grade 3
			 for the school year following participation in the program; or
					(ii)in the case of a summer learning
			 grant program authorized under this Act for fiscal year 2011 or 2012, is
			 eligible to enroll in any of the grades kindergarten through grade 5 for the
			 school year following participation in the program.
					(4)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
			(5)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(6)SecretaryThe
			 term Secretary means the Secretary of Education.
			(7)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, the Commonwealth of Puerto Rico, Guam, American
			 Samoa, the United States Virgin Islands, the Commonwealth of the Northern
			 Mariana Islands, the Republic of the Marshall Islands, the Federated States of
			 Micronesia, and the Republic of Palau.
			(8)State
			 educational agencyThe term State educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			5.Demonstration
			 grant program
			(a)Program
			 authorized
				(1)In
			 generalFrom the funds
			 appropriated under section 8 for a fiscal year, the Secretary shall carry out a
			 demonstration grant program in which the Secretary awards grants, on a
			 competitive basis, to State educational agencies to enable the State
			 educational agencies to pay the Federal share of summer learning grants for
			 eligible students.
				(2)Number of
			 grantsFor each fiscal year, the Secretary shall award not more
			 than 5 grants under this section.
				(b)ApplicationA State educational agency that desires to
			 receive a grant under this section shall submit an application to the Secretary
			 at such time, in such manner, and accompanied by such information as the
			 Secretary may require. Such application shall identify the areas in the State
			 where the summer learning grant program will be offered and the local
			 educational agencies that serve such areas.
			(c)Award
			 basis
				(1)Special
			 considerationIn awarding grants under this section, the
			 Secretary shall give special consideration to a State educational agency that
			 agrees, to the extent possible, to enter into agreements under section 6(d)
			 with eligible entities that are consortia described in section 4(2)(B)(iii) and
			 that include 2 or more of the entities described in subclauses (I) through
			 (VII) of such section 4(2)(B)(iii) as partners.
				(2)Geographic
			 distributionIn awarding grants under this section, the Secretary
			 shall take into consideration an equitable geographic distribution of the
			 grants.
				6.Summer learning
			 grants
			(a)Use of grants
			 for summer learning grants
				(1)In
			 generalEach State educational agency that receives a grant under
			 section 5 for a fiscal year shall use the grant funds to provide summer
			 learning grants for the fiscal year to eligible students in the State who
			 desire to attend a summer learning opportunity offered by an eligible entity
			 that enters into an agreement with the State educational agency under
			 subsection (d)(1).
				(2)Amount; federal
			 and non-federal shares
					(A)AmountThe
			 amount of a summer learning grant provided under this Act shall be—
						(i)for
			 each of the fiscal years 2008 through 2011, $1,600; and
						(ii)for fiscal year
			 2012, $1,800.
						(B)Federal
			 shareThe Federal share of each summer learning grant shall be
			 not more than 50 percent of the amount of the summer learning grant determined
			 under subparagraph (A).
					(C)Non-federal
			 shareThe non-Federal share of each summer learning grant shall
			 be not less than 50 percent of the amount of the summer learning grant
			 determined under subparagraph (A), and shall be provided from non-Federal
			 sources, such as State or local sources.
					(b)Designation of
			 summer scholarsEligible students who receive summer learning
			 grants under this Act shall be known as summer scholars.
			(c)Selection of
			 summer learning opportunity
				(1)Dissemination
			 of informationA State educational agency that receives a grant
			 under section 5 shall disseminate information about summer learning
			 opportunities and summer learning grants to the families of eligible students
			 in the State.
				(2)ApplicationThe
			 parents of an eligible student who are interested in having their child
			 participate in a summer learning opportunity and receive a summer learning
			 grant shall submit an application to the State educational agency that includes
			 a ranked list of preferred summer learning opportunities.
				(3)ProcessA
			 State educational agency that receives an application under paragraph (2)
			 shall—
					(A)process such
			 application;
					(B)determine whether
			 the eligible student shall receive a summer learning grant;
					(C)coordinate the
			 assignment of eligible students receiving summer learning grants with summer
			 learning opportunities; and
					(D)if demand for a
			 summer learning opportunity exceeds capacity—
						(i)in
			 a case where information on the school readiness (based on school records and
			 assessments of student achievement) of the eligible students is available, give
			 priority for the summer learning opportunity to eligible students with low
			 levels of school readiness; or
						(ii)in
			 a case where such information on school readiness is not available, rely on
			 randomization to assign the eligible students.
						(4)FlexibilityA
			 State educational agency may assign a summer scholar to a summer learning
			 opportunity program that is offered in an area served by a local educational
			 agency that is not the local educational agency serving the area where such
			 scholar resides.
				(5)Requirement of
			 acceptanceAn eligible entity shall accept, enroll, and provide
			 the summer learning opportunity of such entity to, any summer scholar assigned
			 to such summer learning opportunity by a State educational agency pursuant to
			 this subsection.
				(d)Agreement with
			 eligible entity
				(1)In
			 generalA State educational agency shall enter into an agreement
			 with the eligible entity offering a summer learning opportunity, under
			 which—
					(A)the State
			 educational agency shall agree to make payments to the eligible entity, in
			 accordance with paragraph (2), for a summer scholar; and
					(B)the eligible entity shall agree to provide
			 the summer scholar with a summer learning opportunity that—
						(i)provides a total
			 of not less than the equivalent of 30 full days of instruction (or not less
			 than the equivalent of 25 full days of instruction, if the equivalent of an
			 additional 5 days is devoted to field trips or other enrichment opportunities)
			 to the summer scholar;
						(ii)employs
			 small-group, research-based educational programs, materials, curricula, and
			 practices;
						(iii)provides a
			 curriculum that—
							(I)emphasizes
			 reading and mathematics;
							(II)is primarily
			 designed to increase the literacy and numeracy of the summer scholar;
			 and
							(III)is aligned with
			 the standards and goals of the school year curriculum of the local educational
			 agency serving the summer scholar;
							(iv)applies
			 assessments to measure the skills taught in the summer learning opportunity and
			 disaggregates the results of the assessments for summer scholars by race and
			 ethnicity, economic status, limited English proficiency status, and disability
			 category, in order to determine the opportunity's impact on each subgroup of
			 summer scholars;
						(v)collects daily
			 attendance data on each summer scholar; and
						(vi)meets all
			 applicable Federal, State, and local civil rights laws.
						(2)Amount of
			 payment
					(A)In
			 generalExcept as provided in subparagraph (B), a State
			 educational agency shall make a payment to an eligible entity for a summer
			 scholar in the amount determined under subsection (a)(2)(A).
					(B)AdjustmentIn
			 the case in which a summer scholar does not attend the full summer learning
			 opportunity, the State educational agency shall reduce the amount provided to
			 the eligible entity pursuant to subparagraph (A) by a percentage that is equal
			 to the percentage of the summer learning opportunity not attended by such
			 scholar.
					(e)Use of school
			 facilitiesState educational agencies are encouraged to require
			 local educational agencies in the State to allow eligible entities, in offering
			 summer learning opportunities, to make use of school facilities in schools
			 served by such local educational agencies at reasonable or no cost.
			(f)Access of
			 recordsAn eligible entity offering a summer learning opportunity
			 under this Act is eligible to receive, upon request, the school records and any
			 previous supplemental educational services assessment records of a summer
			 scholar served by such entity.
			(g)Administrative
			 costsA State educational agency or eligible entity receiving
			 funding under this Act may use not more than 5 percent of such funding for
			 administrative costs associated with carrying out this Act.
			7.Evaluations;
			 report; website
			(a)Evaluation and
			 assessmentFor each year that an eligible entity enters into an
			 agreement under section 6(d), the eligible entity shall prepare and submit to
			 the Secretary a report on the activities and outcomes of each summer learning
			 opportunity that enrolled a summer scholar, including—
				(1)information on
			 the design of the summer learning opportunity;
				(2)the alignment of
			 the summer learning opportunity with State standards; and
				(3)data from
			 assessments of student mathematics and reading skills for the summer scholars
			 and on the attendance of the scholars, disaggregated by the subgroups described
			 in section 6(d)(1)(B)(iv).
				(b)ReportFor
			 each year funds are appropriated under section 8 for this Act, the Secretary
			 shall prepare and submit a report to Congress on the summer learning grant
			 programs, including the effectiveness of the summer learning opportunities in
			 improving student achievement.
			(c)Summer learning
			 grants websiteThe Secretary shall make accessible, on the
			 Department of Education website, information for parents and school personnel
			 on successful programs and curricula, and best practices, for summer learning
			 opportunities.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $100,000,000 for fiscal
			 year 2008 and such sums as may be necessary for each of the fiscal years 2009
			 through 2012.
		
